PD-1172-15
                          PD-1172-15                            COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                                Transmitted 9/9/2015 3:46:30 PM
                                                                Accepted 9/14/2015 11:49:04 AM
                                                                                 ABEL ACOSTA
                       CASE NO. ______________                                           CLERK

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

          CRISTAL PAULLETT RICHARDSON
                               Appellant

                                  v.

                   THE STATE OF TEXAS
                             Appellee
________________________________________________________________

               FROM THE FIFTH COURT OF APPEALS
                   CAUSE NO. 05-14-00523-CR

       ON APPEAL FROM CRIMINAL DISTRICT COURT NO. 6
                  DALLAS COUNTY, TEXAS
                TRIAL COURT NO. F-1300479-X
        THE HONORABLE JEANINE HOWARD PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                                       BRUCE ANTON
                                       State Bar No. 01274700
                                       ba@sualaw.com

                                       SORRELS, UDASHEN & ANTON
                                       2311 Cedar Springs, Suite 250
                                       Dallas, Texas 75201
                                       (214) 468-8100 (office)
  September 14, 2015                   (214) 468-8104 (fax)


                                       Attorney for Appellant


                                  1
         COMES NOW, CRISTAL P. RICHARDSON, Appellant herein, and moves

this court to issue an extension of time to file her petition for discretionary review,

and in support thereof would show the court as follows:

                                               I.

         The opinion of the Fifth Court of Appeals in cause number 05-14-00523-

CR, affirming the conviction, was rendered on August 11, 2015.

                                              II.

         The number and style of the case in the District Court is No. F-1300479-X

State of Texas v. Cristal Paullett Richardson.

                                             III.

         Appellant was convicted of murder and sentenced to life imprisonment.

                                              IV.

         The present deadline for filing the petition for discretionary review in this

matter is September 10, 2015.

                                              V.

         No extensions of time to file the brief were previously requested.

                                              VI.

         The reason for this request is that during the last few weeks counsel has been

working on the following:

    1.       Petition for Discretionary Review in Fredrick Carson v. The State of
             Texas, case no. PD-0809-15 in the Texas Court of Criminal Appeals.

APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
   2.      Petition for Discretionary Review in Oczaveone Jackson v. The State of
           Texas, case no. PD-0964-15 in the Texas Court of Criminal Appeals.

   3.      Appellant’s Reply Brief in Adolph Junior Menjivar v. The State of
           Texas, case no 05-14-01028-CR in the Fifth Court of Appeals of Texas.

   4.      Petition for Certiorari in William Earl Rayford v. William Stephens, in
           the Supreme Court of the United States

        For the reasons set out above, counsel for Cristal P. Richardson will, in

reasonable likelihood, be unable to submit the petition requested by this court by

September 10, 2015. Counsel is asking for an extension of time of 30 days, or until

approximately October 10, 2015.

        WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his petition for discretionary review until

October 10, 2015.


                                             RESPECTFULLY SUBMITTED,

                                               /s/ Bruce Anton
                                             BRUCE ANTON
                                             Texas State Bar No. 01274700

                                             SORRELS, UDASHEN & ANTON
                                             2311 Cedar Springs #250
                                             Dallas, Texas 75201
                                             (214) 468-8100
                                             (214) 468-8104 (fax)
                                             ba@sualaw.com




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                        CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Appellate Division of the
Dallas County District Attorney’s Office and to the State Prosecuting Attorney on
this 9th day of September, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4